DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Claims 2, 5-7, 9, 12-15, 17, 20-22, 24, and 27-32 has been previously canceled. Claims 1, 3-4, 8, 10-11, 16, 18-19, 23, 25-26, and 33-36 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meng H. Pua (Reg. No. 63167) on 07/26/2021.
The application has been amended as follows: 
1. (Currently Amended) A method for transmitting downlink control information, the method comprising:
determining, by an evolutional Node B (eNB), a state of resource allocation in a downlink transmission period of time, wherein the resource allocation comprises allocation of at least one downlink transmission resource region, different time resources or frequency resources or time-frequency resources are occupied by different downlink transmission resource regions, and the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer; 
transmitting, by the eNB, a preamble sequence to instruct a UE or a group of UEs to receive [[the]] downlink control information in the downlink transmission period of time; and
transmitting, by the eNB, the downlink control information over reserved resources in the at least one downlink transmission resource region, wherein at least one User Equipment (UE) is scheduled in the downlink control information to transmit data in the downlink transmission resource region and detects the downlink control information over the reserved resources in the downlink transmission period of time; 
wherein the reserved resources for transmitting the downlink control information are determined in a following scheme:
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal;
wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements, or start positions of respective downlink transmission resource regions, or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time.

2. (Cancelled) 

3. (Previously Presented) The method according to claim 1, wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers.

4. (Original) The method according to claim 1, wherein when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time, the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer.

5-7. (Cancelled) 

8. (Currently Amended) A method for detecting downlink control information, the method comprising:
receiving, from an evolutional Node B (eNB), a preamble sequence to instruct a UE or a group of UEs to receive downlink control information in a downlink transmission period of time
detecting the downlink control information over reserved resources in [[a]] the downlink transmission period of time, wherein the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer;
determining a data transmission region indicated in the detected downlink control information according to the downlink control information; and
obtaining subsequent reserved resource position which subsequent downlink control information is to be detected and received according to the data transmission region, and detecting the subsequent downlink control information in the data transmission region;
wherein the reserved resources for detecting the downlink control information are determined in a following scheme:
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via a higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal;
wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements, or start positions of respective downlink transmission resource regions, or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time.

9. (Cancelled) 

10. (Currently Amended) The method according to claim 8, wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers; and when the reserved resources are elementary data transmission elements, the downlink control information is detected at a granularity of S1 elementary data transmission elements in the frequency domain, and S2 elementary data transmission elements in the time domain, wherein S1 and S2 are positive integers.

11. (Previously Presented) The method according to claim 8, wherein when the reserved resources are elementary data transmission elements, the elementary data transmission elements each comprise a downlink control channel, or a part of a downlink control channel; or
when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time, the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer.

12-15. (Cancelled)

16. (Currently Amended) An apparatus for transmitting downlink control information, the apparatus comprising a memory configured to store computer-readable programs and a processor configured to execute the computer-readable programs to:
determine a state of resource allocation in a downlink transmission period of time, wherein the resource allocation comprises allocation of at least one downlink transmission resource region, different time resources or frequency resources or time-frequency resources are occupied by different downlink transmission resource regions, and the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer; 
transmit a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time; and
transmit the downlink control information over reserved resources in the at least one downlink transmission resource region, wherein at least one User Equipment (UE), is scheduled in the downlink control information to transmit data in the downlink transmission resource region and detects the downlink control information over the reserved resources in the downlink transmission period of time; 
wherein the processor is further configured to execute the computer-readable programs to determine the reserved resources for transmitting the downlink control information, in a following scheme:
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal;
wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements, or start positions of respective downlink transmission resource regions, or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time.

17. (Cancelled) 

18. (Previously Presented) The apparatus according to claim 16, wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers.

19. (Previously Presented) The apparatus according to claim 16, wherein when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time, the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer.

20-22. (Cancelled)

23. (Currently Amended) An apparatus for detecting downlink control information, the apparatus comprising a memory configured to store computer-readable programs and a processor configured to execute the computer-readable programs to:
receive, from an evolutional Node B (eNB), a preamble sequence to instruct a UE or a group of UEs to receive downlink control information in a downlink transmission period of time;
detect the downlink control information over reserved resources in [[a]] the downlink transmission period of time, wherein the downlink transmission period of time comprises at least one symbol, or a length of the downlink transmission period of time is B ms, wherein B is a positive integer;
determine a data transmission region indicated in the detected downlink control information according to the downlink control information; and
obtain subsequent reserved resource position which subsequent downlink control information is to be detected and received according to the data transmission region, and detect the subsequent downlink control information in the data transmission region;
wherein the processor is further configured to execute the computer-readable programs to determine the reserved resources for detecting the downlink control information, in a following scheme:
K1 sub-carriers in the frequency domain, and K2 OFDM symbols in the time domain are occupied by the downlink control information, wherein K1 and/or K2 are/is determined as configured via higher layer, or K1 and/or K2 are/is determined according to one of a plurality of protocol defined combinations, or K1 and/or K2 are/is determined as signaled in a dedicated signal;
wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region;
wherein resource positions of the reserved resources are start positions of respective elementary data transmission elements, or start positions of respective downlink transmission resource regions, or specific frequency positions in the first several OFDM symbols in the downlink transmission period of time.

24. (Cancelled) 

25. (Currently Amended) The apparatus according to claim 23, wherein the elementary data transmission elements each are a resource block comprising N sub-carriers by M OFDM symbols, wherein N and M are positive integers; and the processor is further configured to execute the computer-readable programs, when the reserved resources are elementary data transmission elements, to detect the downlink control information at a granularity of S1 elementary data transmission elements in the frequency domain, and S2 elementary data transmission elements in the time domain, wherein S1 and S2 are positive integers.

26. (Previously Presented) The apparatus according to claim 23, wherein when the reserved resources are elementary data transmission elements, the elementary data transmission elements each comprise a downlink control channel, or a part of a downlink control channel; or
when the resource positions of the reserved resources are specific frequency positions in the downlink transmission period of time, the frequency positions are Y Sub-Carriers (SCs) in the downlink transmission period of time, wherein the Y SCs can be consecutive or discrete, and Y is a positive integer.

27-32. (Cancelled)

33. (Previously Presented) The method according to claim 1, wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region;
the downlink control information further comprises a size of an idle region.

34. (Previously Presented) The method according to claim 8, wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region;
when the downlink control information further comprises a size of an idle region, the method further comprises:
determining a data transmission area and/or an idle area indicated in the detected downlink control information according to the downlink control information; and
detecting subsequent downlink control information in other than the data transmission area and/or the idle area.

35. (Previously Presented) The apparatus according to claim 16, wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region;
the downlink control information further comprises a size of an idle region.

36. (Previously Presented) The apparatus according to claim 23, wherein the downlink control information comprises an ID of the scheduled UE, and/or a size of a data region;
the processor is further configured to execute the computer-readable programs, when the downlink control information further comprises a size of an idle region, to determine a data transmission area and/or an idle area indicated in the detected downlink control information according to the downlink control information; and
detect subsequent downlink control information in other than the data transmission area and/or the idle area;
the downlink control information is transmitted at a start position of the idle area.

Allowable Subject Matter
Claims 1, 3-4, 8, 10-11, 16, 18-19, 23, 25-26, and 33-36 are allowed.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of claim limitations (for example, Claim 1) involving transmitting, by an eNB, a preamble sequence to instruct a UE or a group of UEs to receive the downlink control information in the downlink transmission period of time as determined by the eNB for a state of resource allocation, then transmitting the downlink control information over reserved resources in the at least one downlink transmission resource region, wherein at least one User Equipment (UE) is scheduled in the downlink control information to transmit data in the downlink transmission resource region and detects the downlink control information over the reserved resources in the downlink transmission period of time, among other claim limitations, are not obvious over the prior art. The closest art of record DAMNJANOVIC teaches a timing sequence of a preamble beginning in eCC SCell TTI n+1 335-b, and the UE 115 receives a preamble transmission from the base station 105 in eCC SCell TTI n+7 325-b upon initiating monitoring of eCC SCell 315-b. The UE 115 may then receive a control or data transmission (e.g., PDCCH or PDSCH) on eCC SCell from the base station 105 in eCC SCell TTI n+8 340-b, wherein the UE receiving a control or data transmission (e.g., PDCCH or PDSCH) on eCC SCell from the base station 105 in eCC SCell TTI n+8 340-b is a result of the initiated UE monitoring (see DAMNJANOVIC: [0064]), DAMNJANOVIC is silent about sending an instruction of how a UE or a group of UE to receive the control information as argued by Applicant (see p. 11 of Remarks), therefore, the claim is allowable over the prior art.
Claims 8, 16 and 23 recite the same or similar allowable subject matter as mentioned above in Claim 1, thus, Claims 8, 16 and 23 are allowed for the same reasons of Claim 1. Depending Claims 3-4, 10-11, 18-19, 25-26, and 33-36 are allowed for the same reasons by virtue of their dependency of independent Claim 1, 8, 16 or 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416